Exhibit 10.2
THIS WARRANT AND THE COMMON STOCK PURCHASABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD OR OFFERED FOR SALE UNLESS REGISTERED UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. THIS WARRANT AND THE COMMON STOCK PURCHASABLE HEREUNDER ARE SUBJECT
TO AND HAVE THE BENEFIT OF A WARRANT PURCHASE AND REGISTRATION RIGHTS AGREEMENT,
DATED AS SEPTEMBER 23, 2008, AS MAY BE AMENDED FROM TIME TO TIME, BETWEEN THE
COMPANY AND THE WARRANTHOLDER(S) LISTED ON THE SIGNATURE PAGE(S) THEREOF (AMONG
OTHERS), A COPY OF WHICH IS ON FILE WITH THE COMPANY.
Dated: April 12, 2010
AMENDED AND RESTATED WARRANT
For Common Stock of
BROOKSIDE TECHNOLOGY HOLDINGS CORP.
Expiring September 23, 2018
          THIS IS TO CERTIFY THAT, for value received, CHATHAM CREDIT MANAGEMENT
III, LLC, not individually, but as agent for Chatham Investment Fund III, LLC
and Chatham Investment Fund III QP, LLC (“Chatham”) (together with any permitted
successors or assigns, the “Holder”) is entitled to purchase from BROOKSIDE
TECHNOLOGY HOLDINGS CORP., a Florida corporation (together with its successors,
“Company”), at any time or from time to time prior to 5:00 p.m., Atlanta,
Georgia time, on the earlier of September 23, 2018 (the “Termination Date”), or
the Business Day preceding the date of redemption of this Warrant, at the place
where the Warrant Agency is located, at the Exercise Price, the number of Stock
Units set forth in Section 1.1, all subject to adjustment from time to time and
upon the terms and conditions hereinafter provided, and is entitled also to
exercise the other appurtenant rights, powers and privileges hereinafter
described.
          This Amended and Restated Warrant (the “Warrant”) is an amendment,
consolidation and restatement of the warrant originally issued to Chatham by
Company dated as of September 23, 2008 (the “Original Warrant”) as had been
supplemented by certain terms and provisions in the May 29, 2009 letter
agreement and the August 13, 2009 letter agreement, each between Company (and
its affiliates) and Chatham regarding the number of the Stock Units that would
be encompassed under the Original Warrant. This Warrant provides (and reaffirms)
that the holders are entitled to purchase as of the date of this Warrant
506,906,835 Stock Units (such number increased from that in the Original Warrant
due to application of the anti-dilution adjustment provisions in Article IV, and
such number to constitute ten percent (10.0%) of all Common Stock on a Fully
Diluted Basis as of the date of this Warrant (assuming the future anticipated
grant of options to purchase a total of 862,000,000 shares of Common Stock to be
issued to the Company’s executive officers (the “Future Grant”)), exercisable in
accordance with the terms of this Warrant. The restatement and amendment of the
Original Warrant represented by this Warrant is made in order to induce the
Holder to enter into that certain Amendment Agreement dated concurrent herewith
which amends the Credit Agreement dated September 23, 2008 (as amended,
restated, supplemented and otherwise modified from time to time the “Credit
Agreement”), by and among Company, as “Parent Company” and “Guarantor” therein,
the “Borrowers” party thereto from time to time, any other “Credit Parties”
party thereto from time to time, the financial institutions designated as
“Lenders” therein and Chatham Credit Management III, LLC, a Georgia limited
liability company, as Agent (“Agent”), and this Warrant is issued in accordance
therewith and supersedes the Original Warrant. The Holder is entitled to certain
benefits as set forth therein and to certain benefits described in that certain
Warrant Purchase and Registration Rights Agreement, dated as of September 23,
2008, by and between Company and the holder(s) of the Warrants, including Holder
(as amended and in effect from time to

-17-



--------------------------------------------------------------------------------



 



time, the “Rights Agreement”). Company shall keep a copy of the Rights
Agreement, and any amendments thereto, at the Warrant Agency and shall furnish,
without charge, copies thereof to Holder upon request.
          Company acknowledges and agrees that Chatham may assign participation
rights or otherwise transfer this Warrant to its investors or affiliates.
          Certain terms used in this Warrant are defined in Article VI.
ARTICLE I
EXERCISE OF WARRANTS
          1.1. Number of Stock Units. (a) Subject to the terms and conditions of
this Warrant, and applicable securities laws, the Holder shall have the right,
upon surrender hereof and payment of the Exercise Price, to exercise this
Warrant (in whole or in part) and thereby to acquire 506,906,835 Stock Units
(subject to adjustments as provided in Article IV hereof).
          1.2. Method of Exercise. To exercise this Warrant in whole or in part,
the Holder shall deliver on any Business Day within the time period specified
above to Company, at the Warrant Agency, (a) this Warrant, (b) a written notice
of such Holder’s election to exercise this Warrant, which notice shall specify
the number of Stock Units to be purchased (which shall be a whole number of
Stock Units if for less than all the Stock Units then issuable hereunder and
equal to at least 100,000 Stock Units per exercise of this Warrant), the
denominations of the stock certificate or certificates desired and the name or
names in which such certificates are to be registered and (c) payment of the
Exercise Price with respect to such Stock Units. Such payment may be made, at
the option of the Holder, either (1) by cash, certified or bank cashier’s check
or wire transfer in an amount equal to the product of (i) the Exercise Price
times (ii) the number of Warrant Stock Units as to which this Warrant is being
exercised or (2) by receiving from Company the number of Warrant Stock Units
equal to (i) the number of Warrant Stock Units as to which this Warrant is being
exercised minus (ii) the number of Warrant Stock Units having a value, based on
the Fair Market Value of the Stock Units on the Business Day immediately prior
to the date of such exercise, equal to the product of (x) the Exercise Price
times (y) the number of Warrant Stock Units as to which this Warrant is being
exercised.
          Company shall, as promptly as practicable and in any event within five
(5) Business Days after receipt of such notice and payment, execute and deliver
or cause to be executed and delivered, in accordance with such notice, a
certificate or certificates representing the aggregate number of Stock Units
specified in said notice together with cash in lieu of any fractions of a Stock
Unit as provided in Section 1.4. The Stock Unit certificate or certificates so
delivered shall be in such denominations as may be specified in such notice, and
shall be issued in the name of the Holder or such other name or names as shall
be designated in such notice. This Warrant shall be deemed to have been
exercised and such certificate or certificates shall be deemed to have been
issued, and such Holder or any other Person so designated to be named therein
shall be deemed for all purposes to have become a holder of record of Stock
Units, as of the date the aforementioned notice and payment is received by
Company. If this Warrant shall have been exercised only in part, Company shall,
at the time of delivery of such certificate or certificates, deliver to the
Holder a new Warrant evidencing the rights to purchase the remaining Stock Units
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant, or, at the request of the Holder, appropriate
notation may be made on this Warrant which shall then be returned to the Holder.
Company shall pay all expenses, taxes (except income taxes of Holder) and other
charges payable in connection with the preparation, issuance and delivery of
Stock Unit certificates and new Warrants, except that, if Stock Unit
certificates or new Warrants shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all transfer taxes payable as a
result of such transfer shall be paid by the Holder at the time of delivery of
the aforementioned notice of exercise or promptly upon receipt of a written
request of Company for payment.
          1.3. Stock Units to be Fully Paid and Nonassessable. All Stock Units
issued upon the exercise of this Warrant, shall be validly issued, fully paid
and nonassessable and, if such Stock Unit is then listed on any national
securities exchange (as defined in the Exchange Act) or quoted on NASDAQ, shall
be duly listed or quoted thereon, as the case may be.

-18-



--------------------------------------------------------------------------------



 



          1.4. No Fractional Stock Units Required to be Issued. Company shall
not be required to issue fractions of Stock Units upon exercise of this Warrant.
If any fraction of a Stock Unit would, but for this Section, be issuable upon
final exercise of this Warrant, in lieu of such fractional Stock Unit, Company
shall pay to the Holder, in cash, an amount equal to the same fraction of the
Fair Market Value of Company per unit of outstanding Stock Units on the Business
Day immediately prior to the date of such exercise.
          1.5. Stock Unit Legend; Holder an Accredited Investor. Each
certificate for Stock Units issued upon exercise of this Warrant, unless at the
time of exercise such Stock Units are registered under the Securities Act, shall
bear the following legend:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE UNLESS REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THIS SECURITY IS
ALSO SUBJECT TO AND HAS THE BENEFIT OF WARRANT PURCHASE AND REGISTRATION RIGHTS
AGREEMENT, DATED AS OF SEPTEMBER 23, 2008, AS MAY BE AMENDED FROM TIME TO TIME,
BETWEEN THE ISSUER AND THE WARRANTHOLDER(S) LISTED ON THE SIGNATURE PAGES
THEREOF (AMONG OTHERS), A COPY OF WHICH IS ON FILE WITH THE ISSUER.
          Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public offering pursuant to a registration statement under the Securities
Act) shall also bear such legend unless, in the opinion of counsel selected by
the holder of such certificate (who may be an employee of such holder) and
reasonably acceptable to Company, the securities represented thereby need no
longer be subject to restrictions on resale under the Securities Act. Holder
hereby represents to Company that Holder is an “Accredited Investor” defined in
Rule 501 of Regulation D promulgated by the Securities and Exchange Commission
and acknowledges and agrees that the issuance of this Warrant and the Stock
Units to be acquired hereunder, and the transfer of this Warrant and any Stock
Units (without the benefit of an applicable public registration under the
Securities Act), are to be exempt from registration under Section 4(2) of the
Securities Act.
          1.6. No Restrictions on Issuance of Stock Units. Company will keep
available for issuance upon, and not enter into any agreement restricting (other
than restrictions contained in the Company’s Certificate of Incorporation (the
“Articles”), or bylaws (the “Bylaws”), each as in effect on date hereof, or the
Rights Agreement) the Holder’s rights to, exercise of the Warrants the number of
Warrant Stock Units deliverable from time to time upon exercise of all Warrants
from time to time outstanding. Company will not take any actions during the term
of this Warrant that would result in any adjustment of the number of Stock Units
issuable upon the exercise of the Warrant, if (i) the total number of Stock
Units issuable after such action upon exercise of this Warrant, (ii) all Stock
Units issued and outstanding and (iii) all such Stock Units then issuable
(x) upon the exercise of all Options and (y) upon the conversion or exchange of
all Convertible Securities, would exceed the total number of Stock Units then
authorized for issuance by Company. As of the date of this Warrant, Company
represents and warrants that it has outstanding: (i) 178,079,405 shares of
Common Stock, (ii) options to executives or employees to acquire an additional
31,890,000 shares of Common Stock, and (iii) various other securities, warrants
or instruments (exclusive of this Warrant and instruments described in
(iv) below) to acquire (or result in conversion thereof) an additional
251,500,046 shares of Common Stock, and (iv) securities, warrants or instruments
to acquire (or result in conversion thereof) of 3,238,765,557 shares of Common
Stock to Vicis, all as more particularly described, in the case of clauses (i),
(ii), (iii) and (iv) above, as set forth on Schedule I annexed hereto (which
schedule also encompasses, on a pro forma basis, the unissued options under
Company’s option plans described in Section 4.3 hereof); but no other shares of
Common Stock or any securities convertible into or exchangeable for shares of
Common Stock or any rights, options or warrants to purchase any shares of Common
Stock or any securities convertible into or exchangeable for Shares of Common
Stock. Neither the issuance of this Warrant nor the issuance of Warrant Stock
Units upon exercise of this Warrant violates or conflicts with the Articles,
Bylaws or any agreement to which Company is a party.

-19-



--------------------------------------------------------------------------------



 



ARTICLE II
WARRANT AGENCY; TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANT
          2.1. Warrant Agency. As long as any of the Warrants remain
outstanding, Company shall perform the obligations of and be the warrant agency
with respect to the Warrants (the “Warrant Agency”) at its address set forth on
the signature page of this Warrant or at such other address as the Company shall
specify by notice to all Warrantholders.
          2.2. Ownership of Warrant. Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any person
other than Company) for all purposes and shall not be affected by any notice to
the contrary, until due presentment of this Warrant for registration of transfer
as provided in this Article II.
          2.3. Transfer of Warrant. Company agrees to maintain at the Warrant
Agency books for the registration of transfers of the Warrants, and transfer of
this Warrant and all rights hereunder shall be registered, in whole or in part,
on such books, upon surrender of this Warrant at the Warrant Agency, together
with a written assignment of this Warrant duly executed by the Holder or its
duly authorized agent or attorney, with (if the Holder is at any time a natural
person) signatures guaranteed by a bank or trust company or a broker or dealer
registered with the NASD, and funds sufficient to pay any transfer taxes payable
upon such transfer. Upon surrender and, if required, such payment, Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denominations specified in the instrument of assignment
(which shall be whole numbers of Stock Units only) and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be canceled.
          2.4. Division or Combination of Warrants. This Warrant may be divided
or combined with other Warrants upon presentment hereof and of any Warrant or
Warrants with which this Warrant is to be combined at the Warrant Agency,
together with a written notice specifying the names and denominations (which
shall be whole numbers of Stock Units only) in which the new Warrant or Warrants
are to be issued, signed by the holders hereof and thereof or their respective
duly authorized agents or attorneys. Subject to compliance with Section 2.3 as
to any transfer or assignment which may be involved in the division or
combination, Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.
          2.5. Loss, Theft, Destruction of Warrant Certificates. Upon receipt of
evidence satisfactory to Company of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and (a) in the case of any such loss,
theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to Company (it being understood and agreed that if the holder of
such Warrant is Chatham or its affiliates, then a written agreement of indemnity
given by Chatham alone shall be satisfactory to Company and no further security
shall be required) or (b) in the case of any such mutilation, upon surrender and
cancellation of such Warrant, Company will make and deliver, in lieu of such
lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of Stock Units.
          2.6. Expenses of Delivery of Warrants. Company shall pay all expenses,
taxes (other than transfer taxes) and other charges payable in connection with
the preparation, issuance and delivery of Warrants hereunder.
ARTICLE III
CERTAIN RIGHTS
          3.1. Rights and Obligations under the Rights Agreement. This Warrant
is entitled to the benefits and subject to the terms of the Articles, Bylaws and
the Rights Agreement. Company shall keep or cause to be kept a copy of the
Rights Agreement, and any amendments thereto, at the Warrant Agency and shall
furnish, without charge, copies thereof to the Holder upon request.

-20-



--------------------------------------------------------------------------------



 



          3.2. Determination of Fair Market Value. For all purposes hereunder,
the determination of Fair Market Value shall be determined per the procedures
below.
          (a) Subject to the provisions of this Section 3.2 and in compliance
with the applicable time frame specified in Section 5.1, the determination of
Fair Market Value hereunder shall initially be made in good faith by Company.
Upon each initial determination of Fair Market Value by Company hereunder,
Company shall promptly give notice thereof to all Warrantholders, setting forth
in reasonable detail the calculation of such Fair Market Value and the method
and basis of determination thereof (the “Company Determination”).
          (b) If the Agent for Warrantholders (as designated per the definition
in Article VI hereof) shall disagree with the Company Determination in a notice
given within thirty (30) days after Company’s notice of the Company
Determination, or either the Agent for Warrantholders or Company at anytime
before the Company Determination provides a notice to proceed directly to an
appraisal process (in either case, an “Appraisal Notice”), then the procedures
of subparagraph (c) below shall control.
          (c) If the appraisal provisions become applicable, then Fair Market
Value shall be determined by an appraisal process pursuant to the following
procedures. First, the Agent for Warrantholders shall at such time formally
designate to Company one appraiser (the “Appraiser”) from the List of Approved
Appraisers (as described in the definition of such term in Article VI hereof) to
conduct the appraisal. Second, Company shall within fifteen (15) days after
receipt of the designation of the Appraiser formally engage the Appraiser to
make an independent determination of Fair Market Value consistent with the terms
hereof. The Appraiser shall be retained by Company pursuant to a retention or
engagement letter (“Engagement Letter”). The Engagement Letter shall provide
that the Appraiser shall be required to prepare, complete, and present its
determination of Fair Market Value (the “Independent Appraiser Determination”)
within 30 days of its engagement. Chatham shall have the right to review the
Engagement Letter prior to its execution and delivery to confirm that the terms
of the engagement set forth therein comply with the requirements set forth in
this Section 3.2. The Independent Appraiser Determination shall be final and
binding on Company and all the Warrantholders. All costs of conducting the
appraisal shall be borne by Company.
          (d) Upon any determination of Fair Market Value hereunder, Company
shall promptly give notice thereof to all Warrantholders, setting forth in
reasonable detail the calculation of such Fair Market Value and the method and
basis of determination thereof (which if determined pursuant to subparagraph
(c) above, shall include a copy of the Appraiser’s report).
          3.3 [INTENTIONALLY BLANK]
          3.4 Financial Statements and Other Information. Promptly upon
transmission thereof, Company will deliver to the Holder, so long as it shall be
the holder of any Warrants, or Common Stock, copies of any and all financial
statements, proxy statements, notices and other reports as it may send to its
stockholders and copies of all registration statements and all reports which it
files with any governmental body or agency. Company also will, and will cause
its Subsidiaries to, deliver to the Holder, so long as it shall be the holder of
any Warrants, or Common Stock, with reasonable promptness, such other
information or data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by the Holder.
ARTICLE IV
ANTIDILUTION AND OTHER ADJUSTMENT PROVISIONS
          4.1. Adjustment Generally. The Exercise Price and the number of Stock
Units (or other securities or property) issuable upon exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events as provided in this Article IV.
          4.2. Common Stock Reorganization.

-21-



--------------------------------------------------------------------------------



 



          (a) If Company shall subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock or consolidate its outstanding
shares of Common Stock into a smaller number of shares of Common Stock (any such
event being called a “Stock Reorganization”), then, the number of Stock Units
for which the Warrant Stock Units may be exercised shall automatically be
adjusted, effective at such time, to a number determined by multiplying the
number of Stock Units for which the Warrant Stock Units could be exercised
immediately before such Stock Reorganization by a fraction, the numerator of
which shall be the number of Stock Units outstanding after giving effect to such
Stock Reorganization and the denominator of which shall be the number of Stock
Units outstanding immediately before such Stock Reorganization.
          (b) In the event of any Stock Reorganization, the Exercise Price of
the Warrants shall be adjusted so that the aggregate exercise price of all the
Warrants shall not exceed the aggregate exercise price on the date of the
original issuance thereof.
          4.3. Issuance of Additional Common Stock.
          (a) If Company shall issue, sell or otherwise distribute any
additional shares of Common Stock, other than (i) pursuant to a reorganization
that is governed by Section 4.2 or (ii) pursuant to Company’s option plans
granting to executives or employees options to purchase, in the aggregate,
862,000,000 shares of Common Stock of the Company (which includes the Future
Grant) provided that any recipient of options to be excepted hereunder shall
also have executed a three-year employment agreement and be subject to a
three-year post-employment noncompete agreement (the “Employee Options”) (any
such sale or other distribution, including any event described in paragraphs
(b) and (c) below, being herein called a “Stock Unit Distribution”), for a
consideration per unit less than the Fair Market Value of Company per share of
Common Stock on the date of such Stock Distribution (before giving effect to
such Stock Unit Distribution), then, effective upon such Stock Distribution,
     (i) the number of Stock Units subject to purchase upon exercise of this
Warrant shall be increased to a number determined by multiplying the number of
Stock Units subject to purchase immediately before such Stock Unit Distribution
by a fraction, the numerator of which shall be the number of Stock Units
outstanding immediately after giving effect to such Stock Unit Distribution and
the denominator of which shall be the sum of the number of Stock Units
outstanding immediately before giving effect to such Stock Unit Distribution
(both calculated on a Fully Diluted Basis) plus the number of Stock Units which
the aggregate consideration received by Company with respect to such Stock Unit
Distribution would purchase at the Fair Market Value of Company per unit of
Stock Units on the date of such Stock Unit Distribution (before giving effect to
such Stock Unit Distribution); and
     (ii) the Exercise Price of the Warrants shall be adjusted so that the
aggregate exercise price of all the Warrants shall not exceed the aggregate
exercise price on the date of the original issuance thereof.
          In computing adjustments under this paragraph, fractional interests in
Stock Units shall be taken into account to the nearest one-thousandth of a Stock
Unit.
          (b) If Company shall issue, sell, distribute or otherwise grant in any
manner (including by assumption) any rights to subscribe for or to purchase, or
any warrants or options for the purchase of shares of Common Stock or securities
convertible into or exchangeable for shares of Common Stock (other than Employee
Options, such rights, warrants or options being herein called “Options” and such
convertible or exchangeable securities being herein called “Convertible
Securities”), whether or not such Options or the rights to convert or exchange
any such Convertible Securities in respect of such Options are immediately
exercisable, and the price per unit for which Stock Units are issuable upon the
exercise of such Options or upon conversion or exchange of such Convertible
Securities in respect of such Options (determined by dividing (i) the aggregate
amount, if any, received or receivable by Company as consideration for the
granting of such Options, plus the minimum aggregate amount of additional
consideration payable to Company upon the exercise of all such Options, plus, in
the case of Options to acquire Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issuance or sale of
such Convertible Securities and upon the conversion or exchange thereof, by
(ii) the total maximum number of Stock Units issuable upon the exercise of such
Options or upon the conversion or exchange of

-22-



--------------------------------------------------------------------------------



 



all such Convertible Securities issuable upon the exercise of such Options)
shall be less than the Fair Market Value of Company per unit of Stock Units on
the date of granting such Options (before giving effect to such grant), then,
for purposes of paragraph (a) above, the total maximum number of Stock Units
issuable upon the exercise of such Options or upon conversion or exchange of the
total maximum amount of such Convertible Securities issuable upon the exercise
of such Options shall be deemed to have been issued as of the date of granting
of such Options and thereafter shall be deemed to be outstanding and Company
shall be deemed to have received as consideration of such price per Stock Unit,
determined as provided above, therefor. Except as otherwise provided in
paragraph (d) below, no additional adjustment of the number of Stock Units
issuable upon the exercise of the Warrants shall be made upon the actual
exercise of such Options or upon conversion or exchange of such Convertible
Securities.
          (c) If Company shall issue, sell or otherwise distribute (including by
assumption) any Convertible Securities, whether or not the rights to exchange or
convert thereunder are immediately exercisable, and the price per unit for which
shares of Common Stock are issuable upon such conversion or exchange (determined
by dividing (i) the aggregate amount received or receivable by Company as
consideration for the issuance, sale or distribution of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to Company upon the conversion or exchange thereof, by (ii) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities) shall be less than the Fair Market
Value of Company per shares of Common Stock on the date of such issuance, sale
or distribution (before giving effect to such issuance, sale or distribution),
then, for purposes of paragraph (a) above, the total maximum number of Stock
Units issuable upon conversion or exchange of all such Convertible Securities
shall be deemed to have been issued as of the date of the issuance, sale or
distribution of such Convertible Securities and thereafter shall be deemed to be
outstanding and Company shall be deemed to have received as consideration such
price per Stock Unit, determined as provided above, therefor. Except as
otherwise provided in paragraph (d) below, no additional adjustment of the
number of Stock Units issuable upon the exercise of the Warrants shall be made
upon the actual conversion or exchange of such Convertible Securities.
          (d) If (i) the purchase price provided for in any Option referred to
in paragraph (b) above or the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in paragraphs
(b) or (c) above or the rate at which any Convertible Securities referred to in
paragraphs (b) or (c) above are convertible into or exchangeable for Stock Unit
shall change at any time (other than under or by reason of provisions designed
to protect against dilution upon an event which results in a related adjustment
pursuant to this Article IV), or (ii) any of such Options or Convertible
Securities shall have terminated, lapsed or expired, the number of Stock Units
issuable upon the exercise of the Warrants then in effect shall forthwith be
readjusted (effective only with respect to any exercise of this Warrant after
such readjustment) to such number of Stock Units which would then be in effect
had the adjustment made upon the issuance, sale, distribution or grant of such
Options or Convertible Securities been made based upon such changed purchase
price, additional consideration or conversion rate, as the case may be (in the
case of any event referred to in clause (i) of this paragraph (d)) or had such
adjustment not been made (in the case of any event referred to in clause (ii) of
this paragraph (d)).
          (e) If Company shall pay a dividend or make any other distribution
upon any equity issued by the Company payable in Stock Units, Options or
Convertible Securities, then, for purposes of paragraph (a) above, such Stock
Unit, Options or Convertible Securities shall be deemed to have been issued or
sold without consideration.
          (f) If any shares of Common Stock, Options or Convertible Securities
shall be issued, sold or distributed for cash, the consideration received
therefor shall be deemed to be the amount received by Company therefor. If any
shares of Common Stock, Options or Convertible Securities shall be issued sold
or distributed for a consideration other than cash, the amount of the
consideration other than cash received by Company shall be deemed to be the Fair
Market Value of such consideration. If any shares of Common Stock, Options or
Convertible Securities shall be issued in connection with any merger in which
Company is the surviving entity, the amount of consideration therefor shall be
deemed to be the Fair Market Value of such portion of the assets and business of
the non-surviving entity as shall be attributable to such Stock Unit, Options or
Convertible Securities, as the case may be. If any Options shall be issued in
connection with the issuance and sale of other securities of Company, together
comprising one integral transaction in which no specific consideration is
allocated by Company to such Options by the parties thereto, such Options shall
be deemed to have been issued without consideration.

-23-



--------------------------------------------------------------------------------



 



          4.4. Special Dividends. If Company shall issue or distribute to any
holder or holders of shares of Common Stock evidences of indebtedness, any other
securities of Company or any cash, property or other assets (excluding (x) so
long as the Credit Agreement remains effective, any dividends or distributions
permitted by Section 3.5 of the Credit Agreement and (y) a Stock Reorganization
or any Stock Distribution that is not provided for above), whether or not
accompanied by a purchase, redemption or other acquisition of shares of Common
Stock (any such nonexcluded event being herein called a “Special Dividend”),
     (i) the number of Stock Units subject to purchase upon exercise of this
Warrant shall be increased to a number determined by multiplying the number of
Stock Units subject to purchase immediately before such Special Dividend by a
fraction, the numerator of which shall be the Fair Market Value of Company per
Stock Unit immediately before such Special Dividend and the denominator of which
shall be: (x) the Fair Market Value of Company per Stock Unit on the date in
effect immediately prior to such Special Dividend minus (y) any cash and the
Fair Market Value of any evidences of indebtedness, securities or property or
other assets issued or distributed in such dividend with respect to one Stock
Unit of Stock Unit; and
     (ii) the Exercise Price of the Warrants shall be adjusted so that the
aggregate exercise price of all the Warrants shall not exceed the aggregate
exercise price on the date of the original issuance thereof.
A reclassification of shares of Common Stock into any other class of equity
shall be deemed a distribution by Company to the holders of such shares of
Common Stock and, if the outstanding shares of Common Stock shall be changed
into a larger or smaller number of shares of Common Stock as part of such
reclassification, a Stock Reorganization.
          4.5. Capital Reorganizations. If there shall be any conversion,
consolidation or merger to which Company is a party, or any sale or conveyance
of the property of Company as an entirety or substantially as an entirety, or
any recapitalization of Company (any such event being called a “Capital
Reorganization”), then, effective upon the effective date of such Capital
Reorganization, the Holder shall no longer have the right to purchase Company’s
shares of Common Stock, but shall have instead the right to purchase, upon
exercise of this Warrant, the kind and amount of shares of common stock and
other securities and property (including cash) which the Holder would have owned
or have been entitled to receive pursuant to such Capital Reorganization if this
Warrant had been exercised immediately prior to the effective date of such
Capital Reorganization. As a condition to effecting any Capital Reorganization,
Company or the successor or surviving entity, as the case may be, shall execute
and deliver to each Warrantholder and to the Warrant Agency an agreement as to
the Warrantholder’s rights in accordance with this Section 4.5, providing, to
the extent of any right to purchase equity securities hereunder, for subsequent
adjustments as nearly equivalent as may be practicable to the adjustments
provided for in this Article IV. The provisions of this Section 4.5 shall
similarly apply to successive Capital Reorganizations.
          4.6. Adjustment Rules. Any adjustments pursuant to this Article IV
shall be made successively whenever an event referred to herein shall occur,
except that, notwithstanding any other provision of this Article IV, no
adjustment shall be made to the number of Stock Units to be delivered to each
Holder (or to the Exercise Price) if such adjustment represents less than one
percent (1%) of the number of Stock Units previously required to be so
delivered, but any lesser adjustment shall be carried forward and shall be made
at the time and together with the next subsequent adjustment which together with
any adjustments so carried forward shall amount to one percent (1%) or more of
the number of Stock Units to be so delivered. No adjustment shall be made
pursuant to this Article IV in respect of the issuance from time to time of
Stock Units upon the exercise of this Warrant. If Company shall take a record of
the holders of its Stock Unit for any purpose referred to in this Article IV,
then (i) such record date shall be deemed to be the date of the issuance, sale,
distribution or grant in question and (ii) if Company shall legally abandon such
action prior to effecting such action, no adjustment shall be made pursuant to
this Article IV in respect of such action. The adjustments provided for in this
Article IV are not intended to be duplicative of any adjustment provided for in
Company’s organic documents to the extent that the adjustments under the organic
documents provide the Warrantholders with the same economic benefit as provided
herein. In the event that the Warrantholders shall be entitled to an adjustment
under Company’s organic documents in addition to the adjustment hereunder, the
adjustments shall be applied together so that the Warrantholders receive
benefits

-24-



--------------------------------------------------------------------------------



 



equivalent to the benefits provided under this Article IV but not in excess of
such benefit if such excess is caused by the application of the provisions
hereof in addition to the provisions of the organic documents.
          4.7. Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Article IV, Company shall take any action which may
be necessary, including obtaining regulatory approvals or exemptions, in order
that Company may thereafter validly and legally issue as fully paid and
nonassessable all Stock Units which the holders of Warrants are entitled to
receive upon exercise thereof.
          4.8. Notice of Adjustment. Not less than ten (10) nor more than thirty
(30) days prior to the record date or effective date, as the case may be, of any
action which requires or might require an adjustment or readjustment pursuant to
this Article IV, Company shall give notice to each Warrantholder of such event,
describing such event in reasonable detail and specifying the record date or
effective date, as the case may be, and, if determinable, the required
adjustment and the computation thereof. If the required adjustment is not
determinable at the time of such notice, Company shall give notice to each
Warrantholder of such adjustment and computation promptly after such adjustment
becomes determinable.
ARTICLE V
PURCHASE, REDEMPTION AND CANCELLATION OF WARRANTS
          5.1. Mandatory Redemption of Warrants. The Holder may demand a
determination of the Redemption Price (a “Determination Notice”) on or after the
earliest of: (a) on or within thirty (30) days after the repayment in full in
cash of the Note and all of the Company’s other Obligations under the Credit
Agreement, (b) on or within thirty (30) days after the date on which Company
shall have delivered a Refinancing Notice to Holder (any such redemption
pursuant to this clause (b), a “Refinancing Redemption”), (c) on or within
thirty (30) days after the date on which Company shall have delivered a
Liquidity Notice to Holder (any such redemption pursuant to this clause (c), a
“Liquidity Redemption”), (d) upon any acceleration of any Obligations under the
Credit Agreement, or (e) on or after September 23, 2012. Company shall thereupon
promptly proceed with the Fair Market Value procedures in Section 3.2 hereof,
and the Company Determination provided for in Section 3.2(a) shall be determined
within thirty (30) days (or in the case of a Refinancing Redemption or Liquidity
Redemption, five (5) Business Days) after receipt of the Determination Notice.
Upon determination of the Fair Market Value of Company per Stock Unit, Company
shall promptly give to the Holder notice of the Redemption Price of this
Warrant, including a reasonably detailed description of the method of
calculation thereof, determined as of the day preceding such notice of the
Redemption Price. At any time within thirty (30) days (or, in the case of a
Refinancing Redemption or Liquidity Redemption, fifteen (15) Business Days)
after receipt of notice of the Redemption Price, the Holder may demand
redemption of this Warrant, in whole or in part, at the Redemption Price by
notice to Company, payable on the third Business Day after receipt of notice of
such demand (or, in the case of a refinancing or repayment redemption, on the
closing date of such event, if earlier) (any such date, the “Redemption Due
Date”). The Redemption Price shall be paid in one or a combination of the
following methods, as determined by the Company in its discretion: (1) in
immediately available funds to the Holder, or (2) by delivery to Holder of
Company’s Common Stock in the number of shares issuable under this Warrant not
otherwise redeemed by the foregoing cash payment which stock shall be registered
under the Securities Act and shall be in compliance with Section 1.3 hereof, in
either case upon surrender of this Warrant at the Warrant Agency; provided, that
if any Obligations under Credit Agreement are to remain outstanding after the
Redemption Due Date, then any redemption pursuant to this Section 5.1 shall
require the consent of the Agent (as defined in the Credit Agreement).
Thereupon, the right to purchase Stock Units theretofore represented by this
Warrant as to which the Holder has demanded redemption shall terminate, and this
Warrant shall represent the right of the Holder to receive the full Redemption
Price from Company in accordance with this Section. The Holder’s right to demand
redemption of this Warrant pursuant to this Section 5.1 shall be referred to
hereinafter as the Holder’s “Mandatory Redemption Right”.
          5.2. Cancellation of Warrants. Once purchased by Company, this Warrant
shall thereupon be canceled and retired. The Warrant Agency shall cancel any
Warrant surrendered for exercise or registration of transfer or exchange and
deliver such canceled Warrant to Company.

-25-



--------------------------------------------------------------------------------



 



          5.3. Notice of Liquidity Event. Company shall give notice to the
Holder of any action by Company towards effectuation of a Liquidity Event (such
notice, the “Liquidity Notice”) or towards refinancing of the Obligations under
the Credit Agreement in their entirety (such notice, the “Refinancing Notice”),
such notices to be given not less than thirty (30) days prior to the proposed
closing date of such Liquidity Event or refinancing and setting forth the
proposed closing date and notifying the Holder of its rights under Section 5.1.
ARTICLE VI
DEFINITIONS
          The following terms, as used in this Warrant, have the following
meanings:
          “Appraisal Notice” has the meaning set forth in Section 3.2(a).
          “Agent for Warrantholders” means the person or entity designated to
act for the Warrantholders as selected by the holders of a majority of the Stock
Units subject to purchase upon exercise of the Warrants at the time outstanding
(exclusive of Warrants owned by Company or any Subsidiary or Affiliate (as
defined in the Credit Agreement) thereof).
          “Business Day” means any day excluding Saturday, Sunday and any day on
which banking institutions located in Atlanta, Georgia are authorized by law or
other governmental action to be closed, unless there shall have been an offering
of shares of Common Stock registered under the Securities Act, in which case
“Business Day” means (a) if shares of Common Stock is listed or admitted to
trading on a national securities exchange, a day on which the principal national
securities exchange on which the shares of Common Stock is listed or admitted to
trading is open for business or (b) if shares of Common Stock is not so listed
or admitted to trading, a day on which the New York Stock Exchange is open for
business.
          “Capital Reorganization” has the meaning set forth in Section 4.5.
          “Common Stock” shall mean the Company’s authorized common stock, $.001
par value per share, as constituted on the Closing Date, and any stock into
which such common stock may be converted, and shall also include other capital
stock of the Company of any other class which is not preferred as to dividends
or assets over any other class of capital stock of the Company and which is not
subject to redemption, issued to the holders of shares of any Common Stock upon
any reclassification thereof.
          “Company” means Brookside Technology Holdings Corp., a Florida
corporation, and its successors.
          “Company Determination” has the meaning set forth in Section 3.2.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of Company in its
consolidated financial statements if such statements were prepared as of such
date.
          “Convertible Securities” has the meaning set forth in Section 4.3(b).
          “Credit Agreement” has the meaning set forth in the Preamble.
          “Debt” of a Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and liabilities arising in
the ordinary course of business, and (iv) all capital leases of such Person.

-26-



--------------------------------------------------------------------------------



 



          “Determination Notice” has the meaning set forth in Section 5.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission (or its successor) thereunder, all as the
same shall be in effect at the time.
          “Exercise Price” means $0.00000028 per Stock Unit, subject to
adjustment pursuant to Article IV.
          “Fair Market Value” as at any date of determination means the fair
market value of the entity, business, property or services in question as of
such date as a going concern. For the avoidance of doubt, any preferred stock of
Company shall be deemed common equity as opposed to Debt for the purpose of
calculating Fair Market Value. If the Fair Market Value determination arises
from an agreement or event contemplating a Liquidity Event, then the Fair Market
Value shall be the higher of the Fair Market Value represented by the Liquidity
Redemption or the Fair Market Value determined pursuant to the procedures in
Section 3.2 of this Warrant. In all other events, the procedures for determining
Company’s Fair Market Value set forth in Section 3.2 of this Warrant shall
control.
          “Fair Market Value of Company per Stock Unit” means, as at any date of
determination, the Fair Market Value of Company determined as provided in the
definition of Fair Market Value and the other provisions hereof, divided by the
number of outstanding Stock Units, calculated on a Fully Diluted Basis.
Determination of the Fair Market Value of Company per Stock Unit, shall be made
without giving effect to any discount for (i) minority interest, or (ii) any
lack of liquidity of the Stock Unit due to the fact that there may be no public
market for the Stock Unit.
          “Fully Diluted Basis” means, with respect to any determination or
calculation, that such determination or calculation is performed on a Fully
Diluted Basis determined in accordance with generally accepted accounting
principles as in effect from time to time; provided, however, such determination
shall include, without limitation, all issued and outstanding shares of Common
Stock, all issued and outstanding options, warrants and any other securities of
Company convertible into shares of Common Stock of any class of Company’s Stock
Unit (whether or not such security is then exercisable) and the aggregate number
of shares of Common Stock for which Company is permitted to issue options or
other rights to acquire Company’s Stock Units or other securities, but has not
yet done so, pursuant to an option plan or any other similar plan.
          “Holder” has the meaning set forth in the first paragraph of this
Warrant.
          “Independent Appraiser Determination” has the meaning set forth in
Section 3.2.
          “Liquidity Event” means the occurrence of any one or more of the
following: (i) the sale of fifty percent (50%) or more of the assets of Company
and its Consolidated Subsidiaries, or (ii) a Change of Control (as defined in
the Credit Agreement) occurs.
          “Liquidity Notice” has the meaning set forth in Section 5.3.
          “Liquidity Redemption” has the meaning set forth in Section 5.1.
          “List of Approved Appraisers” shall mean the following three
institutional appraiser entities: (1) the institutional affiliate of Houlihan
Lokey Howard & Zukin which routinely conducts valuation services; (2) CBIZ
Valuation Group, LLC, or (3) [**KPMG, Grant Thornton or Ernst & Young**] or its
affiliate which routinely conducts valuation services. If none of these firms
then conduct valuation services, the Company and Chatham shall mutually agree on
a firm to use.
          “Mandatory Redemption Right” has the meaning set forth in Section 5.1.

-27-



--------------------------------------------------------------------------------



 



          “Note” means the “Term Note,” as defined in the Credit Agreement.
          “Options” has the meaning set forth in Section 4.3(b).
          “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, joint venture, association, company,
trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any government agency or political
subdivision thereof.
          “Redemption Price” means, as of any date of determination, a price per
Warrant Stock Unit issuable under this Warrant equal to the difference of
(a) the Fair Market Value of Company per Stock Unit less (b) the Exercise Price
per Warrant Stock Unit.
          “Refinancing Notice” has the meaning set forth in Section 5.3 hereof.
          “Refinancing Redemption” has the meaning set forth in Section 5.2
hereof.
          “Required Interests” has the meaning set forth in Section 3.3(a).
          “Rights Agreement” has the meaning set forth in the Preamble to this
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and
rules and regulations of the Securities and Exchange Commission thereunder.
          “Special Dividend” has the meaning set forth in Section 4.4.
          “Stock Unit” shall mean one share of Common Stock, as such stock was
constituted on the Closing Date, and thereafter shall mean such number of shares
(including any fractional share) of Common Stock as shall result from the
adjustments specified in Section 4.
          “Stock Unit Distribution” has the meaning set forth in Section 4.3.
          “Stock Unit Reorganization” has the meaning set forth in Section 4.2.
          “Subsidiary” means, with respect to any Person, any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Person. Unless otherwise specified or required by the context herein, the
term Subsidiary shall be deemed to refer to a Subsidiary of Company.
          “Time of Determination” means the time and date of the earliest of
(x) the determination of the stockholders entitled to receive such issuance,
sale, distribution or grant, (y) the determination of the Holders to exercise
their rights set forth in Section 5.2 hereof and (z) the commencement of
“ex-dividend” trading in respect thereof.
          “Vicis” means, collectively, Vicis Capital Master Fund (a sub-trust of
Vicis Capital Series Master Trust, a unit trust organized and existing under the
laws of the Cayman Islands), and its affiliates.
          “Warrant” has the meaning set forth in the second paragraph hereof.
          “Warrant Agency” has the meaning set forth in Section 2.1.
          “Warrant Stock Units” means the Stock Units issuable upon the exercise
of this Warrant.

-28-



--------------------------------------------------------------------------------



 



          “Warrantholder” means a holder of a Warrant.
          All references herein to “days” shall mean calendar days unless
otherwise specified.
ARTICLE VII
MISCELLANEOUS
          7.1. Notices. All notices and other communications provided for herein
shall be in writing and may be given by mail, electronic mail (with confirmation
copy sent by regular U.S. Mail), reputable courier or facsimile transmission and
shall, unless otherwise expressly required, be deemed given when received or, if
mailed, five (5) Business Days after being deposited in the first class United
States mail with postage prepaid and properly addressed. In the case of the
Holder, such notices and communications shall be addressed to its address as
shown on the books maintained by the Warrant Agency, which shall be the address
of the Holder set forth in the Credit Agreement for notices, unless the Holder
shall notify the Warrant Agency that notices and communications should be sent
to a different address (or facsimile number), in which case such notices and
communications shall be sent to the address (or facsimile number) specified by
the Holder.
          7.2. Waivers; Amendments. No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No notice or demand on Company in any case shall entitle Company
to any other or future notice or demand in similar or other circumstances. The
rights and remedies of the Holder are cumulative and not exclusive of any rights
or remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived with (and only with) the written consent of Company
and the Holder. The provisions of the Credit Agreement and the Rights Agreement
may be amended, modified or waived only in accordance with the respective
provisions thereof.
          Any such amendment, modification or waiver effected pursuant to and in
accordance with the provisions of this Section or the applicable provisions of
the Credit Agreement or the Rights Agreement shall be binding upon the holders
of all Warrants and Warrant Stock Units, upon each future holder thereof and
upon Company. In the event of any such amendment, modification or waiver,
Company shall give prompt notice thereof to all holders of Warrants and Warrant
Stock Units and, if appropriate, notation thereof shall be made on all Warrants
thereafter surrendered for registration of transfer or exchange.
          7.3. GOVERNING LAW. THIS WARRANT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW).
          7.4. Transfer; Covenants to Bind Successor and Assigns. All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of Company or the Holder shall bind its successors and assigns, whether so
expressed or not. This Warrant shall be transferable and assignable by the
Holder hereof in whole or from time to time in part to any other Person and the
provisions of this Warrant shall be binding upon and inure to the benefit of the
Holder hereof and its successors and assigns.
          7.5. Severability. In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          7.6. Section Headings. The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

-29-



--------------------------------------------------------------------------------



 



[SIGNATURE ON FOLLOWING PAGE]

-30-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Company has caused this Warrant to be executed in
its legal name by one of its officers thereunto duly authorized, and its seal to
be hereunto affixed, attested by its Secretary or an Assistant Secretary, all as
of the day and year first above written.

            BROOKSIDE TECHNOLOGY HOLDINGS CORP.            (SEAL)
      By:           Name:           Title:        

-31-